Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


DETAILED ACTION

Claims 1-30 are pending in the application. 
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-28, drawn to a method of treating a vascular abnormality in a subject in need thereof by photodynamic or photothermal therapy, the method comprising: a) administering to the subject an effective amount of a photosensitizer; and b) exposing the vascular abnormality to an effective amount of electromagnetic radiation having a wavelength that is absorbed by the photosensitizer, thereby treating the vascular abnormality by photodynamic or photothermal therapy, wherein the photosensitizer comprises a compound of formula I: (B)k-(PEG)m-A(Y1)p-L1-D-[Y2-L2-R]n (I) wherein B is a binding ligand; each PEG is a polyethyleneglycol (PEG) polymer ..

Group II, claim(s) 29 and 30, drawn to a composition comprising: a) a nanocarrier having an interior and an exterior, wherein the interior of the nanocarrier comprises a hydrophobic pocket; and b) an inhibitor of vascularization, wherein the inhibitor of vascularization is sequestered in the hydrophobic pocket of the nanocarrier, wherein the nanocarrier comprises a plurality of first conjugates wherein each conjugate comprises: a polyethylene glycol (PEG) polymer; at least two amphiphilic compounds having both a hydrophilic face and a hydrophobic face; at least one porphyrin; optionally at least two crosslinking groups; and a dendritic polymer covalently attached to the PEG, the amphiphilic compounds, the porphyrin and the crosslinking groups, wherein each conjugate self-assembles in an aqueous solvent to form the nanocarrier such that a hydrophobic pocket is formed in the interior of the nanocarrier by the orientation of the hydrophobic face of each amphiphilic compound towards each other, wherein the PEG of each conjugate self-assembles on the exterior of the nanocarrier, and wherein each conjugate is a compound of formula I: (B)k-(PEG)m-A(Y1)p-L1-D-[Y2-L2-R]n (I) wherein B is a binding ligand; each PEG is a polyethyleneglycol (PEG) polymer having a molecular weight of 1-100 kDa; A comprises at least one branched monomer unit X and is linked to at least one PEG group; D is a dendritic polymer having a single focal point group, a plurality of branched monomer units X and a plurality of end groups; each Yi and Y2 is absent or a crosslinkable group independently selected from the group consisting of boronic acid, dihydroxybenzene and a thiol; each Li and L2 is independently a bond or a linker, wherein Li is linked to the focal point group of the dendritic polymer; each R is independently selected from the group consisting of the end group of the dendritic polymer, a porphyrin, a hydrophobic group, a hydrophilic group, an amphiphilic compound and a drug, wherein at least one R group is a porphyrin; subscript k is 0 or 1; subscript m is an integer from 0 to 20; subscript n is an integer from 2 to 20, wherein subscript n is equal to the number of end groups on the dendritic polymer; and subscript p is from 0 to 8.



As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or

(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:   
      The special technical features of Group I methods, are not present in Group II and the special technical features of Group ll compositions, are not present in Group I.
     The Groups I and II formulae do not share a significant structural element requiring the selection of alternatives for the vascular abnormality and compound variables B, PEG, A, Y1, Y2, L1, L2, R, D, k, m, n, p.
 
    The Groups I and II share the technical feature of a method of treating a vascular abnormality in a subject in need thereof by photodynamic or photothermal therapy, the method comprising: a) administering to the subject 

Specifically, Lam et al. (US 2014/0161719 A1) teaches a method of treating a vascular abnormality in a subject in need thereof by photodynamic or 

 Thus, a feature found in the prior art cannot be considered to be a special technical feature. 

This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.         
The species are as follows: 

Claims 1, 21, and 29 recite the following species of “photosensitizer compound of formula 1”: 
B, k, m, A, Y', p, L", D, Y2,L2, and R


In order for this election to be considered fully responsive to this requirement, the election must include:
a)    the location of each species (a) within the claims or (b) within the specification and/or
b)    the claims that read on the elected species.




Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
The claims are deemed to correspond to the species listed above in the following manner:



The following claim(s) are generic: 1 and 29


The species are independent or distinct because due to significant variation in the claimed the photosensitizer of compound 1, the vascular abnormality, the inhibitor of vascularization, administration of the inhibitor of vascularization, administration of the photosensitizer, and administration of the nanocarrier, a comprehensive search of any one the photosensitizer of compound 1, the vascular abnormality, the inhibitor of 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

A telephone call was made to Christina Hoong  on July 9, 2021  to request an oral election to the above restriction requirement, but did not result in an election being made.  Specifically, Mrs. Hoong requested that the restriction requirement be written because Applicant was on vacation. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617